 
Exhibit 10.7

 
Share Pledge Agreement
 
This Share Pledge Agreement (“this Agreement”) is signed in Beijing, the
People’s Republic of China on Nov. 16, 2010 by the following two parties:
 
Pledgeor A: Tian Wenjun
Identity Card No.: 142401197309042739
Domicile: Room 201, Department 3, Building 4, 113 Yingbin Street, Yuci District,
Jinzhong Municipality, Shanxi Province

 
Pledgeor B: Hao Jianming
Identity Card No.: 14240119740912343X
Domicile: 16D, Building B3, Balmoral Garden, Futian District, Shenzhen
Municipality, Guangdong Province
 
 
Pledgeor C: Yang Jianhui
Identity Card No.: 510321196401111437
Domicile: No. Fu 6, Department 4, Building 9, Tongziao, Ziliujing District,
Zigong Municipality, Sichan Province
 
 
Pledgeor D: Zhou Jianbin
Identity Card No.: 110108196812105473
Domicile: Room 3-2, Unit 1, Buildind 5, Wanshouqiao 2nd Village, Nan’an
District, Chongqing Municipality
 
 
Pledgeor E: Ren Li
Identity Card No.: 130502196302201518
Domicile: Room 402, Department 4, Building 1, 8 Huaping Alley, Qiaodong
District, Shijiazhuang , Hebei Province
 


Pledgeor F: Ren Yongqing
Identity Card No.: 14240119811206551X
Domicile: Liyan Village, Dongzhao Township, Yuci District, Jinzhong
Municipality, Shanxi Province
 
 
Pledgeor G: Zhang Junde
Identity Card No.: 14240119711122481X
Domicile: 44 Huayuan Road, Yuci District, Jinzhong Municipality, Shanxi Province
 
 
Pledgeor H: Wang Tao
Identity Card No.: 51030419710214152X
Domicile: Room 9, Department 2, Building 29, 275 Jinshan Road, Fhushi Town,
Sichuan Province
 
 
Pledgee: Detian Yu Biotechnology (Beijing) Co. Limited
Address: A-807 North Star Century Center, 8 Beichen West Road, Chaoyang
District, Beijing
 
Unless otherwise stipulated, Pledgeor A, Pledgeor B, Pledgeor C, Pledgeor D,
Pledgeor E, Pledgeor F, Pledgeor G and Pledgeor H are collectively regarded as
“the Pledgeor”.
 
 
1

--------------------------------------------------------------------------------

 


 
In view of:
 
 
I.  
Pledgeor A, Pledgeor B, Pledgeor C, Pledgeor D, Pledgeor E, Pledgeor F, Pledgeor
G and Pledgeor H respectively own 34%, 33%, 10.2%, 10%, 5%, 3%, 3% and 1.8% of
equity interests in Beijing Jundaqianyuan Investment Management Co., Ltd.
(hereinafter referred to as “Jundaqianyuan”), a limited liability company
established under the law of the People’s Republic of China;

 
II.  
The Pledgee is a validly existing limited company legally established in
Beijing, China;

 
III.  
On Nov. 16, 2010, the Pledgee and Jundaqianyuan has signed Business Cooperation
Agreement (hereinafter referred to as “Business Cooperation Agreement”),
Exclusive Management and Consulting Service Agreement (hereinafter referred to
as “Exclusive Management and Consulting Service Agreement”) and Business
Operation Agreement (hereinafter referred to as “Business Operation Agreement”)
together with the shareholders of Jundaqianyuan; and

 
IV.  
To assure Jundaqianyuan’s performance of all the obligations under Business
Cooperation Agreement and Exclusive Management and Consulting Service Agreement
according to the agreements and provision to Pledgee with counter-guarantee
obligations according to the obligations of the suretyship of joint and several
liability under the Business Operation Agreement, Pledgeor is willing to comply
with terms and conditions in this Agreement and guarantee respectively-owned
equity interests of Jundaqianyuan for Jundaqianyuan’s performance of all the
obligations under Business Cooperation Agreement and Exclusive Management and
Consulting Service Agreement and provides Pledgee with counter-guaranty
according to the obligations of the suretyship of joint and several liability,
and Pledgee is willing to accept the guarantee.
 
Accordingly, Pledgeor and Pledgee agree to sign this Agreement as stipulated
hereinafter.

 
1.
Definition
 
Unless stipulated otherwise in this Agreement, the meanings of the following
terms are:

 
1.1
The pledge equities herein referred to 34%, 33%, 10.2%, 10%, 5%, 3%, 3% and 1.8%
of equities of Jundaqianyuan owned by Pledgeor A, Pledgeor B, Pledgeor C,
Pledgeor D, Pledgeor E, Pledgeor F, Pledgeor G, Pledgeor H respectively, and all
the rights and incomes related to these equities, including but not limited to
the dividends sourced from the pledge equities.

 
1.2
Pledged debts herein referred to as all the obligations or debts under the
Exclusive Management and Consulting Service Agreement and Business Cooperation
Agreement assumed by Jundaqianyuan, and payment obligations of the Pledgee for
the performance of joint and several liabilities guarantee assumed by the
Pledgee under the Business Operation Agreement, including but not limited to
cooperation fees, commission, service fees, all the payments, default penalties,
compensation for damage, expenses for enforcing the credits, damages and all the
other payable expenses bear by the Pledgee due to the default of Jundaqianyuan.

 
2.
Equity Pledge

 
2.1
As a security for the performance of all the obligations or debts under the
Exclusive Management and Consulting Service Agreement and Business Cooperation
Agreement assumed by Jundaqianyuan, and a counter-guarantee to the payment made
by the Pledgee for the performance of joint and several liabilities guarantee
assumed by the Pledgee under the Business Operation Agreement, the Pledgeors
agree to pledge all the pledge equities subject to this Agreement to the Pledgee
according to the provisions and conditions in this Agreement, and the Pledgee
agree to accept the equities pledge above.

 
3.
Guarantee Scope

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
3.1
The guarantee scope of this Agreement is in accordance with liabilities for
guarantee defined in Article 1.2 hereof.

 
4.
Term of Pledge

 
4.1
The pledge period is from the signing date of this Agreement to the date that
all of the Exclusive Management and Consulting Service Agreement, Business
Cooperation Agreement and Business Operation Agreement have been terminated. In
case that the performance periods of the above-mentioned agreements are not
unanimous, the pledge period shall be fixed in accordance with the last
expiration date among these agreements.

 
5.
Representations and Warranties of Pledgeor

 
5.1
Pledgeor is a Chinese natural person with full capacity for civil conduct,
entitled to sign this Agreement and exercise the rights and fulfill the
obligations under it.

 
5.2
Pledgeor’s signature and fulfillment of this Agreement is the expression of own
true intention with necessary legal authorization; the obligations under the
Agreement signed by Pledgeor are legal, valid and enforceable.

 
5.3
Pledgeor’s signature and fulfillment of this Agreement do not violate or
contradict the Articles of Association and internal rules of Jundaqianyuan, the
contract with the third party, related laws and regulations of China, the
approval, authorization, agreement and permission by related competent
departments of China and the ruling and order of the court.

 
5.4
Pledgeor, as sole legal owner of the pledge equity interest, having paid all
subscribed capital contributions and received the capital verification report by
qualified accountant firms, have the right to make Pledgee the top priority in
the pledge of right with respect to the equity interest. The pledge equity
interest does not face any right argument, any mortgage or other security
interest set by any third party or any trust or restrictively-operated
condition; without seized, frozen, detained lawfully or supervised by any third
party, The pledge equity interest is not exempt from litigation, execution,
enforcement or other legal procedures.

 
5.5
There does not ever exist or remain any breach or potential breach of the
Agreement for Pledgeor, with no such risks within knowable scope. There also
does not exist or remain any breach or potential breach of the Agreement greatly
and adversely impacting Pledgeor as one party in other contract, with no such
risks within knowable scope.

 
5.6
Pledgeor has complied with and fulfill all the obligations required by
applicable laws and conformed to all applicable authorizations and licenses;
Pledgeor do not violate any related law, regulation or rule, which greatly and
adversely impacting the validity, effect, execution and performability.

 
5.7
As Pledgeor knows, there is no any court, arbitral tribunal or government
authority having undertaken any legal or administrative procedure for Pledgeor
or the pledging equity interests, or put forward any legal or administrative
procedure for Pledgeor or the pledge equity interest at any court, arbitral
tribunal or government authority, with no such risks within knowable scope.

 
5.8
The information (including documents, data, statements and credentials) provided
by Pledgeor to Pledgee is real, complete, adequate, valid and reasonable without
any false or misleading information or big issues failing to disclose.

 
6.
Commitments of Pledgeor

 
6.1
During the valid term of this Agreement, Pledgeor commits Pledgee that:

 
6.1.1
Without Pledgee’s prior written consent, Pledgeor shall not make any other
guarantee (whether prior to the pledge under this Agreement) or restrictive
condition for all or partial pledge equity interest;

 
6.1.2
Without Pledgee’s prior written consent, Pledgeor cannot sell, lease, lend,
shift, transfer, donate, remortgage, entrust, buy shares with the pledge equity
interest or deal with all or partial pledge equity interest in other ways;

 
6.1.3
Pledgeor shall not allow the happening of his or any other’s violation of laws
or this Agreement;

 
6.1.4
Pledgeor shall inform Pledgee if Pledgeor receives any notice, order, ruling,
judgment or other document about the pledge equity interest from any Chinese
government authority, judicial authority or arbitral authority and take all
necessary measures to minimize this kind of notice, order or other document
potential to put the pledge equity interest at risk within limited term required
by laws.  If Pledgee thinks it is necessary for Pledgeor to submit the notice,
order or other document for litigation, arbitration or administrative
litigation, Pledgeor shall follow and take over related expenses.

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
6.2
Pledgeor gives further permission that Pledgee’s rights gained according to this
Agreement shall not be interrupted or hindered by legal procedures taken by the
Pledgeor, any inheritor or trustor of Pledge or any other person.

 
6.3
The Pledgeor promises the Pledgee that, to protect or perfect this Agreement’s
assurance of paying liabilities for guarantee, the Pledgeor honestly signs and
promotes other interested parties involved in the right of pledge to sign all
the legal titles and contracts required by the Pledgee, and/ or completes or
promote other interested parties to complete what the Pledgee requires,
facilitates the execution of rights and authorizations of the Pledgee under this
Agreement, signs change files about stock certificate with the Pledgee or his
appointed natural person or legal person, and provides the Pledgee with all the
required notices, orders and decisions about the pledge of right in a reasonable
time. The Pledgeor promises the Pledgee that, to guarantee the interests of the
Pledgee, the Pledgeor will comply with and fulfill all the assurances, promises,
agreements, statements and conditions.  If the Pledgeor does not fulfill or
fully fulfill the assurances, promises, agreements, statements and conditions,
the Pledgeor will be responsible for all the loss.

 
7.
Event of Default

 
7.1
All of the following conditions shall be deemed as Event of Default:

 
7.1.1
The Pledgeor fails to timely and fully fulfill any obligation under the
Agreement in Annex 1 or timely pay for any liabilities for guarantee;

 
7.1.2
Any Pledgeor’s representation and assurance in Article 5 of this Agreement
includes false, fraudulent or misleading statements or errors;

 
7.1.3
The Pledgeor violates any promise under Article 6 of this Agreement;

 
7.1.4
The Pledgeor refuses or delays intentionally to go through the formalities of
the establishment or change registration of pledge that pledged hereunder, and
fails to correct it timely within 10 days of Pledgee’s written request;

 
7.1.5
Pledgeor violates any other articles hereunder;

 
7.1.6
Any external loan, guarantee, compensation, undertaking or other liability for
repayment on the part of the Pledgeor (1) is required to be repaid or performed
due to default, or (2) is due but cannot be repaid or performed on time so that
the Pledgee believes that the capability of the Pledgeor to perform its
obligations hereunder has been affected;

 
7.1.7
This Contract becomes illegal or the Pledgeor is unable to perform its
obligations hereunder timely and fully due to promulgation of any law and
Pledgeor’s fault ( including non-action);

 
7.1.8
Any consent, permission, approval, registration or authorization of any
government department required for enforceability, legality or effectiveness of
this Agreement is revoked, suspended, nullified, or changed materially due to
Pledgeor’s fault ( including non-action);

 
7.1.9
Default results from the action or non-action against the other terms of this
Agreement by the Pledgeor.

 
7.1.10
Other circumstances under which the Pledgee becomes unable to dispose of the
Right of Pledge due to the fault (including non-action) of the Pledgeor
according to the provisions of the relevant laws.

 
7.2
If the Pledgeor has known or should be aware of the occurrence of any Event of
Default listed in Article 7.1 hereof or events that could cause such Event of
Default, the Pledgeor shall immediately notify the Pledgee in writing.

 
7.3
Unless the Pledgeor adopts measures to correct the Event of Default in Article
7.1 hereof to the satisfaction of the Pledgee, the Pledgee may send to the
Pledgeor a written notice of exercise of the Right of Pledge at any time on or
after such occurrence and require to dispose of the Right of Pledge in
accordance with the provisions of this Agreement.

 
 
4

--------------------------------------------------------------------------------

 
 
 
7.4
The default terms stipulated in this Article hereof shall not affect the
exercise of other relief rights of the parties enjoyed by China’s current
effective laws and regulations.

 
8.
Exercise of the Right of Pledge

 
8.1
Subject to the Article 7.3 hereof, Pledgee may exercise the right to legally
dispose of the Right of Pledge at any time on or after its delivery of the
Notice of Default in accordance with Article 7.3 hereof.

 
8.2
The Pledgee shall have the right to dispose the whole or part of pledge equities
hereunder (including but not limited to agreement discount or legal auction,
sale of pledge equities) in accordance with legal procedures, and exercise
priority in satisfying its claims form the proceeds obtained therefrom until all
guaranteed debts are paid off.

 
8.3
When the Pledgee disposes of the Right of Pledge in accordance with this
Agreement, the Pledgeor shall establish any hindrance and shall provide for
necessary assistance for the realization of the Right of Pledge by the Pledgee.

 
9.
Transfer

 
9.1
Without prior consent of the Pledgee, the Pledgeor shall not transfer its whole
or partial rights and/or obligations hereunder to the third party.

 
9.2
This Agreement has binding force on the Pledgeor and its successors, and is
valid for the Pledgee and any of its successors and assignees.

 
9.3
The Pledgee may transfer all or any of its rights and obligations under the
Business Cooperation Agreement, Exclusive Management and Consulting Services
Agreement and Business Operation Agreement to any natural person or legal person
designated by it, and in such case, the assignee thereof shall enjoy and
undertake the rights and obligations the same as those enjoyed and undertaken by
the Pledgee hereunder, and the Pledgeor shall propose no objections hereto.

 
9.4
After the Pledgee is changed due to transfer, new parties to the changed pledge
shall sign a pledge agreement again in the format of this Agreement.

 
10.
Handling Charges and Other Expenses

 
10.1
All expenses in connection with this Agreement, including but not limited to
legal fee, cost of production, stamp tax and any other tax and expense shall be
borne for its own share by the Pledgeor and Pledgee respectively in accordance
with Chinese laws, rules and regulations, and those not stipulated shall be
borne by the Pledgeor.

 
10.2
If the Pledgeor fails to pay any tax or expense payable by it in accordance with
the provisions contained herein, or, for any other reasons, the Pledgee is
caused to claim for recovery of any tax or expense in any way or in any manner,
then, the Pledgeor shall undertake all expenses arising therefrom (including but
not limited to various taxes, handling charges, management fees, legal costs,
attorney fees and various insurance premium in respect of disposal of the Right
of Pledge).

 
11.
Force Majeure

 
11.1
“Force majeure event” as referred to herein shall mean any event that is beyond
the reasonable control of either party and cannot be avoided by the affected
party with reasonable care, including but not limited to any governmental act,
fire, explosion, geographic change, storm, flood, earthquake, spring tide,
lightning and war. However, such matters as credit, funds or inadequate
financing shall not be regarded as force majeure. Either party hereto that is
affected by any force majeure event and seeks to be exempted from performance of
any of its obligations under this Agreement or under any terms hereof shall, as
soon as possible, notify the other party of such exemption and the measures
required for fulfillment of such obligations.

 
11.2
When the fulfillment of the Agreement is delayed of hindered due to above
defined force majeure events, the party being affected by the force majeure is
exempted for any liabilities hereon under the Agreement, but such exemption is
in the premise of the party affected tries all reasonable and feasible efforts
to fulfill the Agreement or reduce the impact of force majeure, and the
exemption scope is limited in delayed or hindered part. Once the reasons of such
exemption being corrected or remedied, the parties shall try their best to
recover the fulfillment of the Agreement.

 
 
 
5

--------------------------------------------------------------------------------

 
 
12.
Settlement of Disputes

 
12.1
This Agreement shall be governed and interpreted in accordance with the laws of
the PRC.

 
12.2
When disputes occur in the interpretation and fulfillment of the articles under
the Agreement, the parties shall try to resolve the disputes through kindly
negotiation. For any dispute cannot be settled through consultation, either
party may submit the dispute to China International Economic and Trade
Arbitration Committee (CIETAC) for arbitration in accordance with the
then-current arbitration rules of the Committee in effect.  The place of
arbitration is in Beijing; and the language of arbitration is Chinese. The
arbitration award shall be final and binding on the parties to this Agreement.

 
13.
Notice
 
Notices and other communications of either party by provisions of the Agreement
shall be in Chinese writing, and shall be regarded as will-be-receiving of the
notices when they are sent  to the following addresses of one party or the
parties concerned by personal delivery, registered post, mail with postage paid,
or agreed express delivery, or in the form of fax.
 
Pledgee: Detian Yu Biotechnology (Beijing) Co. Limited
Address: A-807 North Star Century Center, 8 Beichen West Road, Chaoyang
District, Beijing
Fax:  010-
Tel:
 
Pledgeor A:  Tian Wenjun
Domicile: Room 201, Department 3, Building 4, 113 Yingbin Street, Yuci District,
Jinzhong Municipality, Shanxi Province
Tel: 13911928819
 
Pledgeor B:  Hao Jianming
Domicile: 16D, Building B3, Balmoral Garden, Futian District, Shenzhen
Municipality, Guangdong Province
Tel: 13828824414
 
Pledgeor C:  Yang Jianhui
Domicile: No. Fu 6, Department 4, Building 9, Tongziao, Ziliujing District,
Zigong Municipality, Sichan Province
Tel: 13228111333
 
Pledgeor D:  Zhou Jianbin
Domicile: Room 3-2, Unit 1, Buildind 5, Wanshouqiao 2nd Village, Nan’an
District, Chongqing Municipality
Tel: 13910775819

 
 
 
6

--------------------------------------------------------------------------------

 
 
 
Pledgeor E:  Ren Li
Domicile: Room 402, Department 4, Building 1, 8 Huaping Alley, Qiaodong
District, Shijiazhuang , Hebei Province
Tel: 13910038932
 
Pledgeor F:  Ren Yongqing
Domicile: Liyan Village, Dongzhao Township, Yuci District, Jinzhong
Municipality, Shanxi Province
Tel: 13111010938
 
Pledgeor G:  Zhang Junde
Domicile: 44 Huayuan Road, Yuci District, Jinzhong Municipality, Shanxi Province
Tel: 13327445566
 
Pledgeor H:  Wang Tao
Domicile: Room 9, Department 2, Building 29, 275 Jinshan Road, Fhushi Town,
Sichuan Province
Tel: 15801425713

 
14.
Change, Rescission and Interpretation of the Agreement

 
14.1
This Agreement may be modified, supplemented or dissolved after written consent
of all parties and each party has obtained necessary authorization and approval
respectively; the annex, appendix and any modification and supplement form an
inseparable part of this Agreement.

 
14.2
The terms of this Agreement are independent in validity, and the invalidity of
any term shall not affect the validity of the other terms.

 
15.
Entry into Force and Others

 
15.1
This Agreement is signed on the agreement date stated at the beginning of the
Agreement, and comes into effect on the date when equity pledge is recorded in
shareholder’s list.

 
15.2
The parties herein confirm that the Agreement is a fair, reasonable agreement
reached by the parties on the basis of equality and mutually benefit. If any
term or provision of the Agreement are regarded as invalid or cannot be enforced
because of the applicable laws, the term shall be regarded as being eliminated
from the Agreement and invalid but the other terms of the Agreement remain
valid, and the term shall be regarded as not being included at the very start.
The parties shall replace the term being regarded as eliminated with new legal
valid term accepted by the parties through negotiation.

 
15.3
This Agreement is written in Chinese and in nine copies. Each party holds one
copy.

 


In view of the above, all parties under this Agreement have rendered their own
authorized signatories to sign this Agreement on the date stated at the
beginning of this Agreement.
 


 
7

--------------------------------------------------------------------------------

 
 
[This page is used for signature with no texts.]
 
Pledgeor A:  Tian Wenjun                                
 
/s/ Tian Wenjun                       (Signature)
 


 
Pledgeor B:  Hao Jianming
 
/s/ Hao Jianming                   (Signature)
 


 
Pledgeor C:  Yang Jianhui                                
 
/s/ Yang Jianhui                    (Signature)
 


 
Pledgeor D: Zhou Jianbin
 
/s/ Zhou Jianbin                     (Signature)
 


 
Pledgeor E:  Ren Li                      
 
/s/ Ren Li                                  (Signature)
 


 
Pledgeor F: Ren Yongqing
 
/s/ Ren Yongqing                   (Signature)
 


 
Pledgeor G: Zhang Junde                                
 
/s/ Zhang Junde                      (Signature)
 


 
Pledgeor H:  Wang Tao
 
/s/ Wang Tao                           (Signature)
 


 
Pledgee: Detian Yu Biotechnology (Beijing) Co. Limited (Seal)
 
Legal representative (authorized representative):  (Signature)
 
 8

--------------------------------------------------------------------------------